[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 10.4

 

DRUG PRODUCT SUPPLY AGREEMENT

Between

TESARO Bio GmbH

And

Charles River Laboratories Contract Manufacturing PA, LLC

Dated

January 10, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

DRUG PRODUCT SUPPLY AGREEMENT

This DRUG PRODUCT SUPPLY AGREEMENT (this “Agreement”), made as of January 10,
2017 (the “Effective Date”), between TESARO Bio GmbH, having a principal place
of business at Poststrasse 6, 6300 Zug, Switzerland, (together with its
Affiliates, “Client”), and Charles River Laboratories Contract Manufacturing PA,
LLC, a Delaware corporation having a principal place of business at 3 Chelsea
Parkway, Boothwyn, PA 19061 (“CRL”).  Client and CRL may be referred to as a
“Party” or, together, the “Parties”.

RECITALS

WHEREAS, CRL has the capability to manufacture the Drug Product (as defined
below); and

WHEREAS, the Parties desire that CRL supply Client with the Drug Product under
this Agreement on the terms and subject to the conditions set forth below.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the Parties hereby agree as follows:

ARTICLE 1  

DEFINITIONS

For purposes of this Agreement, the following initially capitalized terms,
whether

used in the singular or plural, shall have the following meanings:

1.1 “Act” means the U.S. Federal Food, Drug and Cosmetic Act as amended from
time to time.

1.2 “Adverse Drug Experience” means any of: an “adverse drug experience,” a
“life threatening adverse drug experience,” a “serious adverse drug experience,”
or an “unexpected adverse drug experience,” as those terms are defined at either
21 C.F.R. § 312.32 or 21 C.F.R. § 314.80, or an “adverse event”, “adverse
reaction”, “serious adverse event”, “serious adverse reaction” or “unexpected
adverse reaction” as those terms are defined at Article 2 of the Directive
2001/20/EC on the approximation of the laws, regulations and administrative
provisions of the EU Member States relating to the implementation of good
clinical practice in the conduct of clinical trials on medicinal products for
human use (the “Clinical Trials Directive”) or at Article 1 of Directive
2001/83/EC on the Community code relating to medicinal products for human use
(the “Community Code”).

1.3 “Affiliate” of a Party means any Person which directly or indirectly
controls, is controlled by, or is under common control with such Person for so
long as such control exists, where “control” means the decision-making authority
as to such Person and, further, where such control

2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



shall be presumed to exist where a Person owns more than fifty percent (50%) of
the equity (or such lesser percentage which is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction) having the power to vote
on or direct the affairs of the entity.

1.4 “Agreement” has the meaning set forth in the preamble hereof.

1.5 “Breaching Party” shall have the meaning set forth in Section 12.2.2.

1.6 “Business Day” means any day on which banking institutions in New York, New
York are open for business.

1.7 “Calendar Quarter” means each successive period of three calendar months
commencing January 1, April 1, July 1 and October 1.

1.8 “Calendar Year” means, for the first calendar year, the period commencing on
the Effective Date and ending on December 31of the calendar year during which
the Effective Date occurs, and each successive period thereafter during the term
of this Agreement beginning on January 1 and ending twelve (12) consecutive
calendar months later on December 31.

1.9 “Certificate of Analysis” means a document identified as such and provided
by CRL to Client or its designee that sets forth the analytical test results
against the Specifications for a specified lot of Drug Product shipped to Client
or its designee hereunder.

1.10 “Certificate of Compliance” means a document identified as such and
provided by CRL to Client or its designee that certifies, warrants and reflects
that each batch of Drug Product was produced and tested in compliance with the
Specifications, cGMPs, the Master Batch Record and all other applicable
regulatory documents.

1.11 “Claims” means all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims and demands.

1.12 “Client” has the meaning set forth in the preamble hereof.

1.13 “Committee” shall have the meaning set forth in Section 2.4.1.

1.14 “Compound” means the active pharmaceutical ingredient for niraparib.

1.15 “Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, computer
or other form, whether or not marked as confidential, provided by one Party (the
“Disclosing Party”) to the other Party (the “Receiving Party”) pursuant to this
Agreement or generated pursuant to this Agreement, including but not limited to,
information relating to the Disclosing Party’s existing or proposed research,
development efforts, patent applications, business or products, the terms of
this Agreement and any other materials that have not been made available by the
Disclosing Party to

3

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



the general public. Notwithstanding the foregoing sentence, Confidential
Information shall not include any information or materials that:

1.15.1 were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;

1.15.2 were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

1.15.3 became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of such Party’s confidentiality
obligations under this Agreement;

1.15.4 were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

1.15.5 were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party and the Receiving Party has documentary evidence to that effect.

1.16 “Consent” means any consent, authorization, permit, certificate, license or
approval of, exemption by, or filing or registration with, any Governmental
Authority or other person.

1.17 “CRL” has the meaning set forth in the preamble hereof.

1.18 “Cost and Time Statement” shall have the meaning set forth in Section
3.2.2(b).

1.19 “CRL Data” shall have the meaning set forth in Section 9.6.2(b).

1.20 “CRL Invention” shall have the meaning set forth in Section 9.6.2(b).

1.21 “cGMPs” means all applicable standards relating to manufacturing practices
for fine chemicals, active pharmaceutical ingredients, intermediates, bulk
products or finished pharmaceutical products, including (a) the principles
detailed in the U.S. Current Good Manufacturing Practices, 21 C.F.R. Parts 210
and 211, as may be amended from time to time, (b) Laws promulgated by any
Governmental Authority having jurisdiction over the manufacture of the Drug
Product,  including but not limited to the Clinical Trials Directive, the
Community Code, the Commission Directive 2003/94/EC laying down the principles
and guidelines of good manufacturing practice in respect of medicinal products
for human use and investigational medicinal products for human use (the “GMP
Directive”) and the related national implementing laws and regulations of the
European Union (“EU”) Member States, as may be amended from time to time, and
(c) guidance documents promulgated by any Governmental Authority having
jurisdiction over the manufacture of the Drug Product, including but not limited
to Volume 4 of

4

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



“The rules governing medicinal products in the European Union” published by the
European Commission (the “Notice to Applicants”), advisory opinions, compliance
policy guides and guidelines, which guidance documents are being implemented by
CRL or within the pharmaceutical manufacturing industry for such Drug Product
and specifically identified by Client to be applicable to this Agreement,
subject to any arrangements, additions or clarifications agreed to from time to
time by the Parties in the Quality Agreement.

1.22 “Data” shall have the meaning set forth in Section 9.6.2(a).

1.23 “Disclosing Party” shall have the meaning set forth in the definition of
Confidential Information.

1.24 “Discretionary Manufacturing Changes” shall have the meaning set forth in
Section 3.2.2(b).

1.25 “Drug Product” means a prescription pharmaceutical product that contains
Compound as the sole active ingredient supplied in bulk tablets for final
labeling and packaging by Client or its designee.

1.26 “Effective Date” has the meaning set forth in the preamble hereof.

1.27 “Executed Batch Record” means the executed and completed Master Batch
Record for each batch of Drug Product manufactured pursuant to the terms of this
Agreement.

1.28 “Facility” shall mean CRL’s manufacturing facility located at 3 Chelsea
Parkway, Boothwyn, PA.

1.29 “FDA” means the United States Food and Drug Administration and any
successor thereto.

1.30 “File Retention Samples” shall have the meaning set forth in Section 6.5.  

1.31 “Force Majeure Event” shall have the meaning set forth in Section 14.4.

1.32 “Forecast” shall have the meaning set forth in Section 5.1.

1.33 “Governmental Authority” means (a) any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of the United
States or a federal, state, county, city or other political subdivision thereof
and (b) any court, tribunal, arbitrator, agency, legislative body, commission,
official or other instrumentality of any supra-national organization, nation,
state, or other political subdivision having jurisdiction over the Drug Product.

1.34 “ICH” means the International Conference on Harmonization of Technical
Requirements for Pharmaceuticals for Human Use.



5

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



1.35 “Indemnified Party” shall have the meaning set forth in Section 11.3.1.  

1.36 “Indemnifying Party” shall have the meaning set forth in Section 11.3.1.

1.37 “Inspection Period” shall have the meaning set forth in Section 7.1.1.

1.38 “Intellectual Property Rights” shall have the meaning set forth in Section
9.6.2(a).

1.39 “Inventions” shall have the meaning set forth in Section 9.6.2(a).

1.40 “Laws” means all applicable laws, statutes, rules, regulations, including,
without limitation, cGMPs, ICH guidelines, Investigational New Drug regulations
at 21 C.F.R. § 312, New Drug Application (NDA) regulations at 21 C.F.R. § 314
and other applicable laws promulgated by any Governmental Authority having
jurisdiction over the Drug Product, including, but not limited to, the Clinical
Trials Directive, the Community Code, the GMP Directive and the related national
implementing laws and regulations of the EU Member States, as may be amended
from time to time, regulations and guidelines of the FDA or other applicable
Governmental Authority, and applicable ordinances and other pronouncements
having the binding effect of law of any Governmental Authority.

1.41 “Litigation Condition” shall have the meaning set forth in Section 11.3.2.

1.42 “Losses of Client” shall have the meaning set forth in Section 11.1.  

1.43 “Losses of CRL” shall have the meaning set forth in Section 11.2.

1.44 “Manufacturing Activities” shall mean the manufacturing, processing,
testing, packaging, storing and other activities undertaken or required to be
undertaken by CRL or its suppliers in order to manufacture and supply Client
with the Drug Product.

1.45 “Marketing Authorization” means, with respect to a country, the regulatory
authorization required to market and sell Product in such country as granted by
the relevant Governmental Authority.

1.46 “Master Batch Record” shall mean the current version of the master batch
record approved by the Parties, which may be amended in writing from time to
time by mutual agreement of the Parties.

1.47 “Materials” means the raw materials, components and other ingredients
required to manufacture the Drug Product.

1.48 “Materials Certification” shall have the meaning set forth in Section 3.4.

1.49 “Nonconforming Drug Product” means any Drug Product supplied to Client by
CRL under this Agreement that does not conform with the Specifications at the
time that such Drug Product is delivered to Client or is damaged, does not meet
the quantity requirements of the

6

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



applicable Purchase Order or has other defects discovered by Client.  Each
Nonconforming Drug Product shall be regarded as having a “Nonconformity”.

1.50 “Party” and “Parties” have the meanings set forth in the preamble hereof.

1.51 “PC” shall have the meaning set forth in Section 2.4.1.

1.52 “Person” means any natural person, corporation, general partnership,
limited partnership, joint venture, proprietorship or other business
organization.

1.53 “Product” means a finished prescription pharmaceutical product that
contains Compound as the sole active ingredient.

1.54 “Purchase Order” shall have the meaning set forth in Section 5.2.1(a).

1.55 “Quality Agreement” shall have the meaning set forth in Section 3.2.1.

1.56 “Recall” means any action (a) by Client to recover title to or possession
of quantities of the Product sold or shipped to third parties (including,
without limitation, the voluntary withdrawal of the Drug Product from the
market), or (b) by any Governmental Authorities to seize or destroy the
Product.  A Recall shall also include any action by either Party to refrain from
selling or shipping quantities of the Product to third parties which would be
subject to a Recall if sold or shipped.

1.57 “Receiving Party” shall have the meaning set forth in the definition of
Confidential Information.

1.58 “Records” shall have the meaning set forth in Section 3.3.1.

1.59  “Required Manufacturing Changes” shall have the meaning set forth in
Section 3.2.2(a).

1.60 “Retention Period” shall have the meaning set forth in Section 3.3.1.

1.61 “Shipping Costs” shall have the meaning set forth in Section 6.3.

1.62 “Specifications” means all specifications for the Drug Product as set forth
on Schedule 1.62, as may be amended by the Parties from time to time.

1.63 “Supply Price” shall have the meaning set forth in Section 8.1.1.

1.64 “Third Party” means a Person who is not a Party or an Affiliate of a Party.

1.65 “Third Party Claim” shall have the meaning set forth in Section 11.3.1

1.66 “Waste” shall mean any “Hazardous Substance” and/or “Hazardous Material” as
provided under the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA), any “Hazardous Waste” as provided under the Resource
Conservation and Recovery

7

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Act (RCRA), and/or any other waste material, pollutant and/or contaminant of any
kind including any routine process waste or any by-product arising from
manufacture of the Drug Product.

ARTICLE 2  

SUPPLY BY CRL

2.1 Commitment to Supply. Upon the terms and subject to the conditions of this
Agreement and pursuant to Purchase Orders delivered from time to time by Client
to CRL in accordance with Section 5.2, CRL shall manufacture, test, package in
bulk, store, release and deliver and supply to Client or its designee the Drug
Product in accordance with the Specifications, cGMPs, the Master Batch Record,
the Quality Agreement and all applicable Laws. CRL acknowledges that time is of
the essence in accordance with the terms of this Agreement.

2.2 Facilities, Equipment and Materials. Except for the equipment and facility
construction provided to CRL by Client which is to be covered under a separate
Equipment Agreement between the Parties, CRL agrees to provide, at its own cost
and expense, all facilities, equipment, machinery and materials (other than as
specifically set forth herein) in accordance with the Specifications and the
Master Batch Records and labor necessary for the performance of the
Manufacturing Activities.  CRL will not use any facility in the manufacture of
the Drug Product other than the Facility.  CRL shall (a) ensure that the
Facility and any other facilities or plants used by CRL to perform the
Manufacturing Activities or to store the Drug Product is licensed by the FDA,
and (b) [***]. In the event that Client determines during the assessment of the
written notice that the change may require a regulatory filing, the Parties will
work in good faith to discuss the change and determine an appropriate project
plan. CRL shall delay the change as reasonably necessary to allow for sufficient
time to file any regulatory filings and receive any approvals as required under
applicable Laws. 

2.3 Responsibility. Unless otherwise specified herein or expressly consented to
in writing by Client, as between the Parties, CRL shall be solely responsible
for performance of all activities necessary for Client to be supplied with Drug
Product as contemplated hereunder. CRL shall not amend or modify the
Specifications or Master Batch Record or any protocols, processes or procedures
used to perform the Manufacturing Activities without the express prior written
approval from Client. Unless otherwise expressly agreed in writing in advance by
Client, CRL may not sublicense or subcontract the activities to be performed by
CRL under this Agreement to an Affiliate, Third Party or other designee, except
for the subcontractors of CRL as listed on Schedule 2.3.

2.4 Governance Committee.

2.4.1 Composition.  Within thirty (30) days of execution of the Agreement, the
Parties will form a Governance Committee (the “Committee”).  The Committee will
consist of up to three (3) representatives from each Party, including the
Primary Contact (“PC”) and quality representative from each Party. The Committee
will provide a forum for routine communication and discussion of Agreement
deliverables and responsibilities.



8

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



2.4.2 Meetings.  During the term of this Agreement, the Committee will schedule
and hold routine meetings, at defined intervals acceptable to the Committee, but
no less frequently then quarterly, with a minimum of two (2) face-to-face
meetings annually. The PCs at each Party will develop agendas as well as
supporting material requirements, define required participation and generate
meeting notes for distribution. Each Party will bear all expenses of its
representatives relative to their participation both on the Committee, and in
the meetings of the Committee. Nothing prevents the Committee, or its respective
members, from meeting on an ad hoc basis, as required.

2.4.3 Responsibilities.  The Committee shall undertake the following
responsibilities:

(a) review the most current Forecast and the binding portion thereof to ensure
alignment on Agreement deliverables;

(b) review current status of all applicable critical inventories, including
packaging materials, Drug Product and packaged Drug Product, and any other items
deemed appropriate by the Committee;

(c) act as a forum for discussion of operational, technical, and quality issues,
and any and all other relationship-driven issues, as required;

(d) advise the Parties regarding activities involved in day-to-day, tactical
operations, involving additional subject matter experts from each Party as
required to address specific activities and decisions; and

(e) recommend creation and resourcing of sub-teams as required to address
specific issues.

2.4.4 Committee Designation Contact List.  The individual members of the
Committee are set forth below.  Each Party may change any of its representatives
to the Committee upon prior written notice to the other Party.

 

CRL

Client

Primary Contact

[***]

[***]

Quality Representative

[***]

[***]

Technical Representative

[***]

[***]

 

ARTICLE 3  

STANDARD TERMS OF SUPPLY OF DRUG PRODUCT

3.1 Regulatory Matters.



9

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



3.1.1 Consents. CRL shall obtain all Consents for which it is responsible and
are required by it as of the Effective Date pursuant to its performance of this
Agreement. At all times, CRL shall maintain and comply with all the Consents
required by any Governmental Authority having jurisdiction with respect to its
manufacturing operations, the Manufacturing Activities and/or the Facility and
that otherwise must  be obtained by CRL to permit the performance of its then
current obligations under this Agreement. Notwithstanding the foregoing, Client
shall obtain, maintain and comply with all Marketing Authorizations required in
connection with the sale of the Product. In the event any Consent held by CRL
relating to the Facility or its ability to manufacture the Drug Product in
accordance with this Agreement is suspended or revoked, or CRL has material
restrictions imposed upon it by any Governmental Authority affecting the Drug
Product or the Facility, CRL shall immediately notify Client and shall promptly
provide a schedule of compliance and such other information related thereto as
is reasonably requested by Client.

3.1.2 Notification of Potential Adverse Impact on Manufacturing Activities. CRL
shall notify Client promptly of any information that to CRL’s knowledge may have
adverse regulatory compliance and/or reporting consequences concerning the Drug
Product, Manufacturing Activities, or the Facility.

3.1.3 Governmental Authorities. CRL shall provide to Client any information
reasonably requested by Client, and shall consult with Client before providing
any information to any Governmental Authority, in connection with manufacture of
Drug Product. CRL shall immediately advise Client of any requests by any
Governmental Authority for inspections of the Facility that relate to the Drug
Product or the Manufacturing Activities.

3.1.4 Inspection of Drug Product Suppliers by Governmental Authorities. In the
event CRL is audited or inspected by a Governmental Authority relating to the
Manufacturing Activities or the Drug Product, CRL shall promptly (but in any
event, within one business day) notify Client of such audit or inspection as
well as of any alleged violations or deficiencies relating to the Facility,
process, and/or Drug Product, allow Client to be present during such audit or
inspection, and shall promptly disclose to Client all relevant portions of any
notice of observations or potential violations, as well as a copy of CRL’s
response thereto. In addition, CRL will provide Client with unredacted (subject
to Third Party confidentiality obligations) copies of any FDA Form 483(s) and
Establishment Inspection Reports (or their equivalents) issued as a result of
said audit or inspection and any follow-up written communications between CRL
and the Governmental Authority. CRL shall use its commercially reasonable best
efforts to correct all identified deficiencies in a timely manner and advise
Client periodically of progress being made, as well as when all deficiencies
have been corrected.

3.1.5 Adverse Reaction Reporting. To the extent permitted under applicable Laws,
including the Health Insurance Portability and Accountability Act of 1996 and
Directive 95/46/EC on the protection of individuals with regard to the
processing of personal data and on the free movement of such data, and the
related national implementing laws and regulations of individual EU Member
States, each as amended, CRL shall promptly notify Client of all

10

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



information reported to it relating to any Adverse Drug Experience, whether
expected or unexpected, relating to the use of the Product.

3.1.6 Notice of Changes to Marketing Authorization. Client shall provide CRL
with sufficient advance notice of any changes to any Marketing Authorization
that results in a change to the Materials or to CRL’s obligations hereunder.

3.2 Manufacturing Matters.

3.2.1 Quality Agreement. Within 30 days of execution of this Agreement, Client
and CRL shall enter into the Quality Agreement (the “Quality Agreement”)
appended to this Agreement as Schedule 3.2. To the extent there are any
inconsistencies or conflicts between this Agreement and the Quality Agreement,
the terms and conditions of this Agreement shall control unless the
inconsistencies or conflicts directly relate to quality assurance or quality
procedural aspects of the Manufacture Activities, in which case the Quality
Agreement shall control. In the event that the Quality Agreement contains
material provisions that substantially differ from applicable Laws, the
applicable Laws shall control. 

3.2.2 Specification Changes. Client shall be entitled to request changes to the
Specifications from time to time. CRL shall endeavor to make all revisions to
the Specifications requested by Client, in accordance with this Section 3.2.2
and all applicable Laws. Client retains the right and responsibility for final
written approval of the Specifications prior to implementation by CRL.

(a) Required Manufacturing Changes. For changes to the Specifications that are
required by a Governmental Authority, the Marketing Authorization or applicable
Laws (collectively “Required Manufacturing Changes”), Client and CRL shall
cooperate in making such changes and CRL shall implement such changes in
compliance with such applicable Laws and as promptly as practicable.

(b) Discretionary Manufacturing Changes. For changes to the specifications that
are not Required Manufacturing Changes (collectively “Discretionary
Manufacturing Changes”), Client shall submit a request to CRL for any such
Discretionary Manufacturing Changes. Upon receipt of such request from Client,
CRL shall reasonably and in good faith determine (i) one time and/or ongoing
costs that would be incurred resulting from the Discretionary Manufacturing
Changes, (ii) any resulting planned changes in timing for the delivery of the
Drug Product and (iii) the estimated time of implementing any such Discretionary
Manufacturing Changes (the “Cost and Time Statement”). CRL shall provide the
Cost and Time Statement to Client setting forth the terms on which CRL would be
willing to make the Discretionary Manufacturing Changes and the Parties shall
promptly discuss such Cost and Time Statement in good faith. Upon Client’s
written approval of the Cost and Time Statement (or any amended version thereof
based upon the discussion between the Parties), the Parties shall cooperate in
making such Discretionary Manufacturing Changes and CRL shall implement such
Discretionary Manufacturing Changes.



11

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(c) Cost and Payment for Changes to the Specifications.

(i) For all changes to the Specifications pursuant to Section 3.2.2(a), Client
shall be responsible for and pay CRL any and all amounts incurred in
implementing a change to the Specifications.  For all changes to the
Specifications pursuant to Section 3.2.2(b), Client shall be responsible for and
pay CRL all amounts set forth in the Cost and Time Statement approved by Client
in writing.  CRL agrees to use commercially reasonable efforts to minimize its
costs associated with any Specification change. 

(ii) For all changes to the Specifications that are necessitated because a
change is required to the Facility generally, CRL shall be responsible for the
costs and expenses of such changes.

3.2.3 Accident Reports. Each Party shall promptly notify the other of all
material accidents related to the manufacture, handling, use or storage of Drug
Product, including: (a) accidents resulting in significant personal injury
requiring more than first aid treatment, (b) accidents resulting in chronic
illness or loss of consciousness, (c) accidents resulting in material property
damage, (d) accidents resulting in material environmental release and (e)
accidents that result in regulatory, safety, health or environmental audits.

3.2.4 Handling of Materials; Wastes.  The generation, collection, storage,
handling, transportation, movement and release of Waste generated by or on
behalf of CRL in connection with the manufacture of the Drug Product will be the
responsibility of CRL, at the cost and expense of CRL. CRL shall inform its
employees, contractors and other personnel of any known or reasonably
ascertainable chemical hazards associated with the Drug Product or any Wastes
generated through performance of the Manufacturing Activities, and to provide
such persons with reasonable training in the proper methods of handling and
disposing of such items. In addition, CRL shall handle, accumulate, label,
package, ship and dispose of all Wastes generated through performance of the
Manufacturing Activities in accordance with all applicable Laws. In connection
herewith, Client shall provide CRL with data on the chemical and physical
properties, toxicity and handling, storing and shipping information for the Drug
Product, including Material Safety Data Sheets (MSDS) or equivalent, and agree
to provide updates to CRL as new related information becomes available to
Client.

3.2.5 Information

(a) Documentation for Governmental Authority Requirements. CRL shall maintain
complete and accurate documentation of all validation data, stability testing
data, batch records, quality control and laboratory testing and any other data
required under cGMPs and other requirements of any relevant Governmental
Authority in connection with the performance of any Manufacturing Activities
hereunder. CRL shall provide Client with such documentation promptly upon
Client’s request.

(b) Technical Information. As set forth in the Quality Agreement, CRL, at its
sole cost and expense, shall, upon receiving a written request from Client,
supply technical

12

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



information on the Drug Product and methods of manufacture and testing to the
extent that such information is necessary both to enable Client to fulfill its
obligations within this Agreement or in its agreements with its customers,
including compliance with any statutory or regulatory requirements of, or a
request by, any Governmental Authority.  To the extent Client requests technical
information that CRL has previously provided to Client or its designee, but
nonetheless Client requests such information to be re-sent or re-delivered,
CRL’s standard hourly rates, shall supply such requests for information.

(c) Other Information.  CRL will supply Client, for use by Client and its
Affiliates and their respective licensees, sublicensees and/or contractors, such
other data and information related to the Manufacturing Activities as Client may
from time to time reasonably request. To the extent Client requests such other
data or information that CRL has previously provided to Client or designee, but
Client nonetheless requests such other data or information to be re-sent or
re-delivered, CRL’s standard hourly rates, shall supply such requests for data
or information.

3.3 Storage Obligations, Containers and Inventories.

3.3.1 Records, Retained Samples and Storage. CRL shall retain all materials,
data and documentation obtained or generated by CRL in the course of performing
the Manufacturing Activities, including, without limitation, reference
standards, retained samples of Drug Product and key intermediaries, computerized
records and files and records from each batch of Drug Product (collectively, the
“Records”) in a secure area reasonably protected from fire, theft and
destruction for the longer of (a) five (5) years after completion of the
applicable Purchase Order under which such Records were generated or (b) two (2)
years past the last expiration date of Drug Product supplied under this
Agreement, or, in each case, for such longer period as is required by applicable
Laws for record keeping, testing and regulatory purposes or specified in the
Quality Agreement (the “Retention Period”). At the end of the Retention Period,
all Records will, at Client’s option, either be (i) delivered to Client or to
its designee in such form as is then currently in the possession of CRL at
Client’s cost, (ii) retained by CRL, at Client’s cost, until further disposition
instructions are received, or (iii) disposed of, at the direction and written
request of Client at Client’s cost.  In no event will CRL dispose of any Records
without first giving Client at least sixty (60) days’ prior written notice of
its intent to do so and an opportunity to have the Records transferred to
Client.  While in the possession and control of CRL, Records will be available
during audits or at other mutually agreed to times for inspection, examination,
review or copying by Client and its representatives; provided,  however, that
CRL may exclude or redact from such Records any confidential or proprietary
information of Third Parties.  Notwithstanding anything in this Section 3.3.1 to
the contrary, CRL may retain copies of any Records as necessary to comply with
applicable Law, regulatory requirements or its obligations under this Agreement,
subject to the obligations of confidentiality of CRL under this Agreement. 

3.3.2 Storage.  When storing Drug Product, Compound, nonconforming Compound or
Wastes, CRL shall comply with and maintain all storage facilities in compliance
with Specifications and in accordance with cGMPs and applicable Laws.



13

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



3.3.3 Containers and Packaging. CRL shall supply the Drug Product in such
containers and packaging and with such container closure systems and labeling as
set forth in the Master Batch Record.

3.4 Materials Suppliers. Notwithstanding anything to the contrary contained
herein, (a) CRL shall obtain Materials only from such suppliers named in the
relevant Marketing Authorization, (b) CRL will perform paper audits of its
Material suppliers as provided in the Quality Agreement, and (c) CRL shall
prepare all certifications as to any Materials required by cGMPs or Laws, (each,
a “Materials Certification”). Such Materials Certifications shall include,
without limitation, all certifications required by Laws related to Materials
derived from animal products.

3.5 Facility.

3.5.1 Sole Location. The Facility shall be the only location where CRL performs
the Manufacturing Activities unless otherwise agreed to in writing by Client, in
accordance with Section 2.2.

3.5.2 Certain Prohibitions. CRL shall not manufacture, store or process any Drug
Product in the same building in which CRL manufactures, stores or processes
penicillins, genetically modified organisms, cephalosporins, and infectious
agents (e.g., spore-bearing and live viruses).

3.5.3 Representatives. In connection with the monitoring of this Agreement,
subject to reasonable advance notice and compliance with CRL’s policies for
visitors to the Facility, Client shall be allowed to have, at Client’s cost,
representatives on site at CRL, access to the portions of CRL’s Facility used in
the manufacture, generation, storage, testing, treatment, holding,
transportation, distribution or other handling or receiving of the Compound and
Drug Product and all associated records for the purpose of observing, reporting
on, and consulting as to such activities, and adequate temporary desk space and
other reasonable resources available to these representatives during the periods
they are working at CRL. In addition, Client shall have the right, subject to
any Third Party confidentiality obligations and prior advance notice of at least
ten (10) Business Days and approval by CRL, not to be unreasonably withheld,
refused, conditioned or delayed, and during normal business hours, to examine
those technical records made by CRL that relate to the manufacture of Drug
Product and CRL’s operations generally.

3.6 Monitoring and Recordkeeping; Operating Procedures. Throughout the term of
this Agreement, and for so long thereafter as is required by applicable Laws,
CRL shall monitor and maintain reasonable records respecting its compliance with
cGMPs, including through the establishment and implementation of such operating
procedures as are reasonably necessary to assure such compliance. [***]

3.7 Inspection, Access and Documentation.

3.7.1 Audit Rights. For the purpose of permitting a routine quality and
compliance audit, including to ascertain compliance with cGMPs, Specifications
and applicable Laws, CRL

14

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



shall grant to authorized representatives of Client (or a Third Party hired on
behalf of Client who is reasonably acceptable to CRL), upon reasonable notice,
access to the Facility for one (1) two (2)-day period annually. Client shall
provide CRL at least ten (10) Business Days’ notice in writing of the desire to
have such access; provided, however, that in the event of an Adverse Drug
Experience, any proposed or actual inspection by a Governmental Authority, an
emergency involving the Product, or for cause (determined in good faith), Client
shall have the right at any time upon oral or written notice to CRL of one (1)
Business Day to conduct an audit of the Facility without reference to the annual
limitation described above. CRL shall promptly respond to Client’s request and
the Parties shall agree on the time, scope and manner of the audit.

3.7.2 cGMP Documentation. CRL shall maintain, in accordance with and for the
period required under cGMPs and applicable Laws, complete and adequate records
pertaining to the methods and facilities used for the manufacture, processing,
testing, packing, labeling, holding and distribution of the Drug Product.

3.8 Compliance and Quality.

3.8.1 Compliance Standards. CRL is solely responsible for the safety and health
of its employees, consultants and visitors and compliance with all Laws related
to health, safety and the environment, including, without limitation, providing
its employees, consultants and visitors with all required information and
training concerning any potential hazards involved in the manufacture,
packaging, storage and supply of the Drug Product and taking any precautionary
measures to protect its employees from any such hazards. In connection herewith,
Client shall provide CRL with data on the chemical and physical properties,
toxicity and handling, storing and shipping information for the Drug Product,
including Material Safety Data Sheets (MSDS) or equivalent, and agrees to
provide updates to CRL as new related information becomes available to Client.

3.8.2 Quality Assurance; Quality Control. CRL shall implement and perform
testing against the Specifications and such other quality assurance and quality
control procedures as required by cGMPs and applicable Laws.

3.9 Provision of Information. CRL shall provide to Client copies (in electronic
or hard-copy form, as requested by Client) of all data generated during the term
of this Agreement as may be reasonably requested from time to time by Client.

ARTICLE 4  

SUPPLY OF COMPOUND

4.1 Supply. At least thirty (30) business days prior to the start of
Manufacturing Activities, Client will provide CRL with Compound, at no cost to
CRL, in sufficient quantity to enable CRL to perform the Manufacturing
Activities and supply Drug Product to Client. Upon receipt of the Compound by
CRL, CRL shall test the API against the Specifications as indicated on Schedule
1.62.



15

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



4.2 Consignment Stock. All Compound supplied to CRL by Client is supplied as
consignment stock and shall at all times remain the property of Client.  All
Compound shall be kept segregated and clearly identified as the property of
Client at the Facility, stored in accordance with Client’s instructions.  Title
to the Compound will at all times be and remain with Client.  Upon expiration or
termination of this Agreement, CRL shall, at the election of Client, return to
Client, or dispose of, all unused Compound supplied by Client in accordance with
Client’s instructions and at Client’s cost.

4.3 Use of the Compound. CRL shall use the Compound only to perform the
Manufacturing Activities to produce and supply the Drug Product to Client.

4.4 Representations and Warranties of CRL for Compound. CRL represents, warrants
and covenants that Compound will be held at the Facility only, unless otherwise
consented by Client in writing (which consent shall not be unreasonably
withheld), and that such Facility, at CRL’s sole cost and expense, has and will,
for such time as such Compound will be maintained meet the requirements
established by applicable Governmental Authorities, and that the Compound will
always be maintained in accordance with cGMPs, the Quality Agreement (including
storage conditions specified therein), the Specifications and all applicable
Laws (including, without limitation, the receipt and possession of all
applicable permits and authorizations), as well as Client’s reasonable written
instructions.

4.5 Inspection. At no additional cost to Client, Client shall be entitled to
inspect the Compound and its related records during normal business hours upon
reasonable request and prior written notice, it being understood that Client
shall make reasonable efforts to minimize interference with CRL’s ordinary
course of business.

4.6 Risk of Loss. The risks of loss, damage or destruction of the Compound
delivered to CRL shall be borne by CRL from the date of delivery to the Facility
until delivery in accordance with Section 6.2 below.

4.7 Withdrawals of Stock.

4.7.1 Withdrawal. CRL shall be entitled to withdraw Compound for the performance
of the Manufacturing Activities according to the terms and conditions of this
Agreement and respecting the procedure of first expiry/first out, except for
Compound that is beyond re-test.

4.7.2 Statement of Use.  Within seven (7) days after the end of each quarter
during the term of this Agreement, CRL shall send Client a statement of usage
and inventory showing the following items: (a) the quantities of Compound
supplied by Client; (b) the quantities of Compound in CRL’s inventory at the
beginning of the calendar quarter; (c) the quantities of Compound withdrawn by
CRL; (d) the quantities of Compound used by CRL in performing the Manufacturing
Activities; (e) any quantities of Compound lost or destroyed while held as
consignment stock or following withdrawal from consignment stock; (f) any
quantities of Compound for which CRL is unable to account; (g) Compound that is
no longer useable because of degradation due to stability or that is beyond
re-test; and (h) the quantities of Compound in

16

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



CRL’s inventory at the end of the month. If, based upon its inspections of the
Compound pursuant to Section 4.5, Client disputes any of the items on the
statement of usage and inventory, the Parties will promptly meet to attempt to
resolve such disagreement. 

4.7.3 Responsibility for Compound Lost or Destroyed. In addition to any other
remedies available to Client at law or in equity, CRL shall be entirely
responsible for Compound lost or destroyed for reasons other than nonconformance
of Compound with the Specifications or used by CRL in the Manufacturing
Activities.

4.7.4 Late Delivery of Compound.  If Client’s delivery of the Compound to CRL is
late, Client acknowledges that CRL shall have no liability to the extent that
such late delivery of the Drug Product precludes or otherwise limits CRL’s
performance as agreed between the Parties in writing.

ARTICLE 5  

FORECASTING AND ORDERING

5.1 Forecast. Within ten (10) business days of the Effective Date, and on or
prior to the first business day of each Calendar Quarter thereafter during the
term of this Agreement, Client shall provide CRL with a rolling six (6) Calendar
Quarter non-binding, good faith estimate of the quantities of Drug Product that
Client foresees it will order from CRL during such six (6) Calendar Quarter
period, including any validation batches (each, a “Forecast”), with quarterly
updates.  The volume requirements for Drug Product as set forth for the [***] of
each Forecast will be a binding commitment to purchase the specified volumes of
Drug Product for such Calendar Quarter.  The binding portion of each Forecast
may be changed by the mutual written agreement of the Parties.

5.2 Ordering Under the Forecast.

5.2.1 Purchase Orders.

(a) Delivery of Purchase Order. Client may from time to time place purchase
orders with CRL for quantities of Drug Product at least ninety (90) days prior
to the delivery date specified in each respective purchase order (each, a
“Purchase Order”). On each Purchase Order submitted by Client, Client shall
specify the requested quantity, delivery date(s), shipment method and
destination(s) of Drug Product being ordered. Each Purchase Order corresponding
with the binding portion of each Forecast must be consistent therewith, provided
that Client may order a larger quantity of Drug Product than specified in the
binding portion, subject to Section 5.2. CRL shall deliver Drug Product against
each Purchase Order in accordance with this Article 5. Client shall purchase all
such Drug Product ordered and delivered by the delivery date specified in a
Purchase Order, and CRL shall use commercially reasonable efforts to supply any
quantity of Drug Product ordered in the aggregate that exceeds [***] percent
([***]%) the quantity in the Forecast. All Purchase Orders shall be for full
batch quantities of Drug Product or integral multiples thereof.



17

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(b) Acceptance of Purchase Order. All Purchase Orders shall be deemed accepted
by CRL upon receipt; provided, that CRL may reject any portion of a Purchase
Order that exceeds [***] percent ([***]%) of the projections set forth in the
most recent Forecast if CRL provides written notice to Client of such rejection
within fourteen (14) days of CRL’s receipt of the applicable Purchase Order.
Once accepted, a Purchase Order becomes part of this Agreement and no changes
may be made without mutual written agreement of CRL and Client. 

(c) Integration; Conflicting Terms.  This Agreement sets forth the exclusive
contract terms between the Parties with respect to, and shall apply to, all
orders for the Drug Product. Any terms in a Purchase Order, sales order, invoice
or other notice submitted by either Party to the other Party that are different
from or additional to the provisions hereof shall be null and void
notwithstanding CRL’s delivery of, and Client’s acceptance of, the Drug Product
under any Purchase Order, sales order, invoice or other notice containing such
terms.

5.3 Addressees for Correspondence. All Forecasts, Purchase Orders, written
acceptances of Purchase Orders and other notices contemplated under this Article
5 shall be sent to the attention of such persons as each Party may identify to
the other in writing from time to time.

ARTICLE 6  

SHIPPING AND DELIVERY; STORAGE

6.1 Shipping and Delivery Dates. CRL shall arrange for the shipment of Drug
Product to Client’s (or its designee’s) designated facilities as stated on the
Purchase Order and in a manner consistent with good commercial practices, and in
accordance with any agreed-upon shipping specifications, this Agreement and
Client’s or its designee’s reasonable instructions. CRL shall not ship any Drug
Product until CRL receives a written release from Client as provided in the
Quality Agreement.

6.2 Terms of Delivery. Once Client has released the Drug Product in accordance
with Section 6.4, CRL shall deliver the Drug Product FCA the Facility (Incoterms
2010), in accordance with Client’s instructions.

6.3 Shipping Costs. Client shall pay all costs, expenses, taxes, levies,
tariffs, brokerage fees, insurance premiums and other costs and charges assessed
or levied in connection with the transportation of Drug Product from CRL’s
Facility to Client pursuant to Section 6.1 (the “Shipping Costs”). If CRL pays
any of the Shipping Costs on behalf of Client, then CRL shall invoice such
Shipping Costs to Client and Client shall pay such costs.

6.4 Documentation and Release. Prior to each shipment of Drug Product, CRL shall
provide Client with a Certificate of Analysis and a Certificate of Compliance,
as required by the Quality Agreement, and, at Client’s request, CRL shall
provide Client with reasonable access to any applicable supporting data. Prior
to release of the Drug Product, CRL shall test the Drug Product in accordance
with the testing procedures described in Schedule 1.62 and against the
Specifications, and shall provide Client with a copy of the applicable Executed
Batch Record for each batch shipped and a copy of the applicable deviation or
other investigatory report, if any.

18

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Client shall review the Certificate of Analysis and the Certificate of
Compliance and indicate to CRL within [***]  ([***]) days after receipt of such
certificates, whether to release each batch of Drug Product for shipment in
accordance with the Quality Agreement.  If Client does not provide notice to CRL
within such [***]  ([***]) day period, CRL shall store the Drug Product pursuant
to Section 6.6.2 or until such time as the Drug Product is released. With each
shipment of Drug Product, CRL shall provide Client with commercially appropriate
shipping documentation, including bills of lading.

6.5 Retention of Samples. CRL shall properly store and retain appropriate
samples (identified by batch number) of Drug Product that it supplies to Client
in conditions and for times consistent with all applicable Laws and to permit
appropriate or required internal and regulatory checks and references
(collectively, the “File Retention Samples”). CRL shall provide Client with
reasonable access to and portions of the File Retention Samples for testing and
other purposes upon Client’s request.

6.6 Storage of Drug Product.  

6.6.1 Prior to delivery, all Drug Product at the Facility will be stored in a
clean secured and segregated area and otherwise in accordance with cGMPs, the
Quality Agreement (including storage conditions specified therein), the
Specifications and all applicable Laws, as well as Client’s reasonable prior
written instructions.

6.6.2 Notwithstanding anything to the contrary contained herein, Client may
request that CRL, rather than ship Drug Product upon completion to a designated
location, store the Drug Product at the Facility until such time as Client
requests that the Drug Product be shipped to a designated location. In the event
that Client requests that the Drug Product be stored at the Facility, (a) the
provisions of Section 6.6.1 shall be applicable to any such Drug Product, (b)
the risk of loss, damage or destruction of the Drug Product shall be borne by
CRL until it is delivered to the stipulated Carrier pursuant to Section 6.2, (c)
Client shall pay the storage cost (including insurance) mutually agreed upon by
the Parties in connection with the storage, and (d) the amount of Drug Product
stored shall be limited to an amount as reasonably agreed to by the Parties.

ARTICLE 7  

INSPECTION AND DEFECTIVE DRUG PRODUCT; RECALL

7.1 Inspection by Client.

7.1.1 Inspection of Drug Product. All Drug Product shall be received subject to
Client’s right of inspection and rejection.  Within [***]  ([***]) days
following its receipt of a shipment of Drug Product (the “Inspection Period”),
Client or its designee may inspect such shipment and reject all or any part of
such shipment that contains Nonconforming Drug Product, as determined by
reasonable and customary visual inspection.  Upon detection of any Nonconformity
prior to the expiration of the Inspection Period, Client shall promptly notify
CRL of any Nonconformity and the nature and type of the alleged Nonconformity. 



19

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



7.1.2 Acceptance of Drug Product.  If notice is not given by Client or its
designee pursuant to Section 7.1.1 during the Inspection Period, then the
shipment shall be deemed accepted by Client for purposes of this  Article 7 and,
except as provided in Section 7.2, may not be rejected pursuant to Section 7.3
or Section 7.4.

7.2 Latent Defects.  In the case of Drug Product with defects not discoverable
through the use of reasonable and customary visual inspection, each Party shall
notify the other Party of any such defects discovered by such Party promptly
following such Party’s discovery thereof. Notwithstanding anything to the
contrary contained herein, in the case of such latent defects, Client shall have
[***]  ([***]) days from the earlier of (a) date of discovery of such latent
defect, or (b) expiration of the shelf life of the Drug Product, to notify CRL
of such latent defect.

7.3 Nonconforming Drug Product.

7.3.1 Nonconforming Drug Product. In any case where Client or its designee
expects to reject or otherwise make a claim against CRL with respect to
Nonconforming Drug Product, CRL shall be offered a reasonable opportunity to
offer proof or evidence as to why such alleged Nonconforming Drug Product should
not be rejected and to inspect and/or test such Drug Product. Client shall
supply CRL with any evidence it or its designee has that relates to
Nonconforming Drug Product.

7.3.2 Testing of File Retention Samples. In the event of any dispute as to
whether Drug Product may be rightfully rejected by Client or its designee for
failure to conform to the Specifications or to be manufactured in accordance
with cGMPs, such Drug Product shall be tested, using the File Retention Samples,
for conformity with the applicable Specifications and cGMPs and acceptance
criteria by an independent testing organization mutually acceptable to both
Parties, which analysis shall be binding on CRL and Client solely for the
purpose of determining whether such Drug Product may be rightfully rejected as
having a Nonconformity, damaged or otherwise defective. The fees and expenses
charged by such independent testing organization shall be paid by the Party in
error.

7.3.3 Rejection by Client.  Subject to the provisions of this Article 7, Client
has the right to reject and return, at the expense of CRL, any portion of any
shipment of Drug Product as to which (a) CRL has not responded to a notice of
Nonconformity within [***]  ([***]) days of receipt thereof, (b) an independent
expert engaged under Section 7.3.2 has found is Nonconforming, or (c) the
Parties agree is Nonconforming, without invalidating any remainder of such
shipment.

7.3.4 Disposal of Rejected Drug Product. All or part of any shipment of
Nonconforming Drug Product rejected by Client in accordance with Section 7.3.3
shall be held by Client or its designee for a period of [***]  ([***]) days
following notice to CRL for proper disposal by CRL, at CRL’s expense. If CRL
does not provide instructions for disposal of the Drug Product within such
period, then Client or its designee may dispose of such Drug Product and CRL
shall either pay or reimburse Client or its designee for all costs and expenses
incurred by Client or its designee in connection with the disposal of such Drug
Product. All or part of any

20

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



shipment of Drug Product determined to have a Nonconformity prior to its release
for shipment to Client or its designee shall be properly disposed of by CRL, at
CRL’s expense.

7.4 Remedies. In the event Client or its designee rejects any or all of a
shipment for Nonconformity resulting from CRL’s breach of this Agreement, or its
negligence or willful misconduct in performance of its obligations, then CRL
will promptly, at Client’s option, (a) replace the Nonconforming Drug Product
with Drug Product that meets the Specifications, the Purchase Order and the
other requirements set forth under this Agreement, at CRL’s cost, or (b) refund
Client for the invoice price of any amounts paid in respect of the Nonconforming
Drug Product.

7.5 Product Recall.

7.5.1 Recalls.  

(a) Client and CRL will each maintain records necessary to permit a Recall of
the Drug Product delivered to Client or the Product delivered to customers of
Client.  Each Party will promptly notify the other Party of any information
which might affect the marketability, safety or effectiveness of the Product or
to its knowledge may reasonably result in the Recall or seizure of the Drug
Product or the Product.  Upon receipt of such information, each Party will stop
making any further shipments of the Drug Product in its possession or control
until a decision has been made whether a Recall or some other corrective action
is necessary.  Client, in its sole responsibility and discretion, shall be
entitled to make all decisions with respect to any recall, market withdrawals or
other corrective action related to the Product.

(b) If (i) any Governmental Authority issues a directive, order or written
request that the Product be Recalled, (ii) a court of competent jurisdiction
orders a Recall, or (iii) Client determines that the Product should be Recalled
or that a “Dear Doctor” letter is required for the Product, CRL shall provide
all reasonable assistance requested by Client with respect thereto.

7.5.2 Costs Associated with Product Recall.  

(a) The out-of-pocket costs associated with any Recall, including the cost of
replacement Compound, shall be borne by the Parties in proportion to which any
such Recall is required as a result of CRL’s (or its suppliers’, permitted
subcontractors’ or Affiliates’) or Client’s (or its designees’, subcontractors’
or Affiliates’) breach of their respective obligations or representations or
warranties under this Agreement, including the Quality Agreement. If neither
Party is in breach, Client shall be responsible for such costs.

(b) If a Recall or return results from, or arises out of, a failure by CRL to
manufacture the Drug Product in accordance with the Specifications or cGMPs,
then CRL shall be responsible for Client’s documented expenses of the Recall or
return and CRL shall promptly, at Client’s option, (i) replace the Nonconforming
Drug Product with Drug Product that meets the Specifications and cGMPs, at CRL’s
own cost, or (ii) refund Client for the invoice price of any amounts paid in
respect of the Nonconforming Drug Product.  In either case, CRL shall be

21

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



responsible for reimbursing Client for the cost of any lost
Compound.  Additionally, CRL shall bear the cost of disposition for any damaged,
defective, returned or Recalled Drug Product for which it bears responsibility
under this Section 7.5.2.  Client will give CRL prompt written notice of any
Recalls for which Client believes CRL has responsibility under this Section
7.5.2.  In all other circumstances, Recalls, returns or other corrective actions
will be made at Client’s cost and expense.

7.6 Inability to Supply.  

7.6.1 Notice of Inability to Supply.  CRL shall notify Client within five (5)
days of (a) any damage to the Facility or other issue relating to the Facility
that will or may affect or delay CRL’s ability to manufacture Drug Product under
this Agreement, or (b) the occurrence of any other event that may or will impact
CRL’s ability to fill an accepted Purchase Order by the requested delivery date
or otherwise meet its obligations under this Agreement.  The foregoing will not
be deemed a limitation on CRL’s obligations or the rights of Client under this
Agreement.

7.6.2 Costs Incurred as a Result of CRL’s Failure to Supply. To the extent
Client incurs any additional costs or expenses as a result of a delay in or
failure by CRL to supply, CRL shall promptly reimburse Client for such
additional costs and expenses upon written invoice therefore with reasonable
supporting documentation; provided, however, if Client is required to obtain
Drug Product from an alternate source, CRL shall not be required to reimburse
Client for more than [***] percent ([***]%) of the supply price charged by CRL
pursuant to Section 8.1 for such alternate supply of Drug Product. 

ARTICLE 8  

FINANCIAL PROVISIONS

8.1 Supply Price.  

8.1.1 Initial Supply Price.  CRL shall supply Drug Product to Client at the
price per batch as set forth in Schedule 8.1 (the “Supply Price”).

8.1.2 Changes to Supply Price.  The Supply Price will not be increased during
the first year following the Effective Date.  Thereafter, the Parties will
review the Supply Price on an annual basis.  At least thirty (30) days prior to
each anniversary of the Effective Date, CRL shall submit to Client a revised
Supply Price reflecting increases or decreases in the costs of materials,
supplies, utilities or labor used to manufacture the Drug Product for the
upcoming year and any documentation reasonably requested by Client supporting
such revised Supply Price.  Client and CRL will negotiate in good faith to agree
on an amended Supply Price; provided, that the annual increase to the Supply
Price, shall not exceed the lesser of (a) the percentage increase over the
relevant period in the Producer Price Index Pharmaceutical Commodity Index or
(b) [***] percent ([***]%).  Notwithstanding the foregoing, if the
Specifications or Purchase Order are revised, the Parties shall promptly
negotiate in good faith any amendments to the Supply Price necessary to reflect
such revisions.



22

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



8.2 Process Improvements and Sharing of Cost Efficiencies. CRL shall be
committed to developing and implementing, continuous cost, quality and customer
service improvement programs by seeking productivity improvements, by minimizing
waste and improving yields, by purchasing quality materials at lower cost, by
improving manufacturing processes, by streamlining organizational processes, by
reducing cycle times and lead times and the like. In each December during the
term of this Agreement, the Parties shall meet to discuss and set targets and
goals of cost reductions and quality and customer service improvements for the
following twelve (12)-month period, and to discuss the impact of any cost saving
achieved during the previous twelve (12)-month period on the Drug Product
pricing. The Parties agree to negotiate in good faith changes to Drug Product
pricing to share equitably in any such cost savings so achieved.

8.3 Manner of Payments. All sums due to either Party under this Agreement shall
be payable in United States Dollars by bank wire transfer in immediately
available funds to such bank account(s) as each of CRL and Client shall from
time to time designate, unless otherwise agreed by the Parties in writing.

8.4 Invoices; Timing of Payments. CRL shall invoice Client for all Drug Product
supplied hereunder on the completion date of manufacturing, and for all other
amounts due to CRL, if any, hereunder monthly in arrears. Each invoice shall
specify the Purchase Order number to which it corresponds and contain an
itemized breakdown of all fees and expenses (and be accompanied by reasonable
and relevant supporting documentation upon Client’s written request). Invoices
will be sent electronically via e-mail to [***]. Unless otherwise specified in
this Agreement, all amounts due to CRL hereunder shall be paid by Client within
thirty (30) days following the invoice date; provided, that the invoice shall be
sent upon the earlier of (i) the date of shipment of the Drug Product or (ii)
three (3) days after Client’s release of the Drug Product in accordance with the
Quality Agreement; provided, that Client may reasonably dispute any invoice or
portion thereof to the extent that it reasonably believes that the charges
reflected therein are inappropriate or lack a clear basis. Once such dispute is
resolved, Client shall pay any remaining undisputed charges within thirty (3)
days of the date that such resolution occurs. Each CRL invoice or portion
thereof that is not the subject of a bona fide dispute shall be payable within
such time period described in the preceding sentence and thereafter unpaid
balances shall bear interest at a rate equal to the lesser of [***] per annum or
the highest rate allowed by Law, unless determined not to be properly payable
hereunder.



23

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



ARTICLE 9

CONFIDENTIALITY; Intellectual Property

ARTICLE 9  

9.1 Confidential Information. Each of CRL and Client shall maintain all
Confidential Information received from the other Party with the same degree of
care it maintains the confidentiality of its own Confidential Information, but
in no event less than a reasonable degree of care. Neither Party shall use such
Confidential Information for any purpose other than in performance of this
Agreement or disclose the same to any other Person other than to such of its
agents who have a need to know such Confidential Information to implement the
terms of this Agreement or enforce its rights under this Agreement and who are
subject to restrictions on use and nondisclosure obligations at least as
stringent as those obligations set forth in this Agreement. A Receiving Party
shall advise any agent who receives such Confidential Information of the
confidential nature thereof and of the obligations contained in this Agreement
relating thereto and the Receiving Party shall ensure that all such agents
comply with such obligations as if they had been a party hereto.

9.2 Permitted Disclosures. 

9.2.1 Required Disclosures.  Notwithstanding anything to the contrary in this
Agreement, the Receiving Party shall have the right to disclose any Confidential
Information provided hereunder if, in the reasonable opinion of the Receiving
Party’s legal counsel, such disclosure is required by court order, legal process
or applicable Law.  Where practicable, the Receiving Party shall (a) promptly
notify the Disclosing Party of the Receiving Party’s intent to make such
disclosure of Confidential Information pursuant to the provision of the
preceding sentence sufficiently prior to making such disclosure to allow the
Disclosing Party adequate time to take whatever action the Disclosing Party may
deem to be appropriate to protect the confidentiality of the information, and
(b) thereafter disclose only the minimum information required to be disclosed in
order to comply with such order, legal process or applicable Law.

9.2.2 Regulatory Filings.  Notwithstanding anything in this Agreement to the
contrary, Client and its Affiliates, licensees and sublicensees may use
Confidential Information of CRL in connection with regulatory filings related to
the Product.  To the extent consistent with the foregoing sentence, Client may
disclose Confidential Information of CRL (a) to any Governmental Authority, and
(b) to any Affiliate of Client or to any licensee or sublicense or other Third
Party who is manufacturing Drug Product, Product or providing related services
to Client or any of its Affiliates, licensees or sublicensees; provided, that
each such Third Party other than a Governmental Authority is under an obligation
of confidentiality and restrictions on use with respect to such information that
are at least as restrictive as those applicable to Client under this Article 9.

9.3 Return of Confidential Information.  Upon termination of this Agreement, the
Receiving Party shall return or destroy all documents, tapes or other media
containing Confidential Information of the Disclosing Party that remain in the
Receiving Party’s or its agents’ possession, except that the Receiving Party may
keep one copy of the Confidential Information in the legal department files of
the Receiving Party, solely for archival purposes and/or

24

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



compliance with applicable Laws. Such copy shall be deemed to be the property of
the Disclosing Party, and shall continue to be subject to the provisions of this
Article 9. Notwithstanding anything to the contrary in this Agreement, the
Receiving Party shall have the right to disclose any Confidential Information
provided hereunder if, in the reasonable opinion of the Receiving Party’s legal
counsel, such disclosure is necessary to comply with the terms of this Agreement
or the requirements of any Law.  Where possible, the Receiving Party shall
notify the Disclosing Party of the Receiving Party’s intent to make such
disclosure of Confidential Information pursuant to the provision of the
preceding sentence sufficiently prior to making such disclosure so as to allow
the Disclosing Party adequate time to take whatever action the Disclosing Party
may deem to be appropriate to protect the confidentiality of the information.

9.4 Public Announcements. Except as may be required by applicable Laws, neither
Party will make any public announcement of any information regarding this
Agreement or any agreement related hereto without the prior written approval of
the other Party. Once any written statement is approved for disclosure by the
Parties or information is otherwise made public in accordance with the preceding
sentence, either Party may make a subsequent public disclosure of the contents
of such statement without further approval of the other Party.

9.5 Confidentiality of this Agreement. The terms of this Agreement shall be
Confidential Information of each Party and, as such, shall be subject to the
provisions of this Article 9.

9.6 Inventions.  

9.6.1 Materials.  All documentation, information, and biological, chemical or
other materials controlled by Client and furnished to CRL, including without
limitation the Compound and all associated Intellectual Property Rights, will
remain the exclusive property of Client.  CRL will use such materials provided
by Client only as necessary to perform the Manufacturing Activities hereunder.

9.6.2 Data and Inventions. 

(a) All data, information, reports and any and all related documentation, which
are developed, generated or derived, directly or indirectly, by CRL (or by any
subcontractor of agent of CRL) for Client during the term of this Agreement (the
“Data”), and all inventions, discoveries, formulae, procedures, any other
intellectual property, and any improvements thereto, whether patentable or not,
which result or evolve directly or as a result of the services provided
hereunder by CRL (or by any subcontractor or agent of CRL) (the “Inventions”)
shall be and remain the sole and exclusive property of Client.  CRL hereby
assigns to Client all of the right, title and interest of CRL in and to all Data
and Inventions and all intellectual property rights therein, including, without
limitation, patents, copyrights, trademarks, applications, service marks, trade
names, applications for any of the foregoing, firmware, trade secrets, mask
works, industrial design rights, rights of priority, know-how, concepts,
processes, data rights, design flows, methodologies, and any and all other legal
rights protecting proprietary intangible property (collectively, “Intellectual
Property Rights”) therein.  CRL agrees to promptly notify Client upon its
knowledge of the creation and/or existence of all such Inventions and
Intellectual

25

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Property Rights and reasonably cooperate with and assist Client, at Client’s
expense, to apply for, and to execute any applications and/or assignments
reasonably necessary to obtain any patent, copyright or other statutory
protections for Inventions in Client’s name as Client deems appropriate.  All
work product resulting from the Manufacturing Activities that are “Works Made
for Hire” as defined in the U.S. Copyright Act and other copyrightable works
will be deemed, upon creation, to be assigned to Client.  Client will be free to
use Data for any and all purposes.

(b) Notwithstanding the foregoing, any present and future documentation, testing
methods, practices, procedures, techniques, tests, test apparatus, equipment,
materials, control data, or any inventions, improvements or developments or
intellectual property relating to the conduct of CRL’s business, drug delivery
technology, formulation, analysis or manufacturing process of pharmaceutical
products generally, or other information related thereto, owned or licensed by
CRL (or by any subcontractor or agent of CRL), and not resulting from CRL’s
performance of its obligations herein (“CRL Invention”, with Data relating
thereto, “CRL Data”), shall be and remain the property of CRL.  CRL hereby
grants to Client a worldwide, royalty-free, exclusive license, with right to
sublicense, upon written notice to CRL, to develop, use, manufacture and sell
such CRL Invention and CRL Data in connection with the development, use,
manufacture, offer for sale, import and sale of the Drug Product.

(c) During the term of this Agreement, Client hereby grants to CRL a
non-exclusive, fully paid-up, royalty-free license under any Intellectual
Property Rights owned or controlled by Client to perform the Manufacturing
Activities in accordance with the terms and conditions of this Agreement.  CRL
acknowledges and agrees that (i) it shall have no right or license to use any
Intellectual Property Rights owned or controlled by Client except to perform the
Manufacturing Activities in accordance with the terms and conditions of this
Agreement, and (ii) it shall not manufacture or supply Drug Product for any
Third Party.

(d) In the event CRL conceives or reduces to practice an invention related to
the Compound, Data, Materials or Client Confidential Information in breach of
its obligations under this Agreement, CRL agrees that Client shall be the sole
and exclusive owner such invention and of any intellectual property rights
therein. CRL shall execute and deliver any documents of assignment and
conveyance to effectuate the ownership of Client therein.

9.7 Survival. The obligations and prohibitions contained in this Article 9 shall
survive the expiration or termination of this Agreement.

ARTICLE 10  

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1 Representations of CRL. CRL represents, warrants and covenants to Client
that:

10.1.1 all Drug Product shall be packaged and shipped in accordance with
Client’s labeling instructions and shall not be adulterated or misbranded within
the meaning of the Act, and is not an article which may not, under the Act, be
introduced into interstate commerce;



26

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



10.1.2 all Drug Product shall be manufactured, generated, processed, packaged,
transported, treated, stored, disposed and handled by CRL in accordance with and
conform to the Specifications, cGMPs, the Master Batch Record, all applicable
Laws, the Quality Agreement and any further formulating, manufacturing,
packaging or other standards agreed in writing by the Parties;

10.1.3 all Drug Product so sold and shipped shall be manufactured in accordance
with all applicable Laws in effect at the time and place of manufacture of such
Drug Product, and all Waste, including but not limited to all hazardous waste,
generated at the time of manufacture of Drug Product shall be disposed by it in
accordance with all applicable Laws;

10.1.4 all records as are necessary and appropriate to demonstrate compliance
with applicable Laws shall be maintained by CRL and such manufacture of Drug
Product shall be performed in a facility maintaining a current drug
establishment registration with the FDA as set forth in 21 C.F.R. Part 207 and
the necessary authorisation delivered by a Governmental Authority having
jurisdiction over the manufacture of the Drug Product, including the competent
authorities of the individual EU Member States;

10.1.5 the ownership and operation of the Facilities shall be in material
compliance with cGMPs, all applicable Laws (including the receipt and possession
of all applicable permits and authorizations, including a current drug
establishment registration with the FDA as set forth in 21 C.F.R. Part 207, if
applicable), no suspension, revocation, or cancellation of such permits and
authorizations is pending or threatened, and there is no basis for believing
such permits and authorizations will not be renewable upon expiration;

10.1.6 neither it nor any of its officers or employees has received any notice
or communication from the FDA or other Governmental Authority requiring,
recommending, threatening, or initiating any action alleging noncompliance with
applicable Laws, that would materially impact CRL’s ability to deliver Drug
Product pursuant to this Agreement;

10.1.7 there have not been and are not now any FDA Form 483 observations, civil,
criminal or administrative actions, suits, demands, claims, complaints,
hearings, investigations, demand letters, warning or untitled letters,
proceedings or requests for information pending or in effect against CRL or any
of its officers and employees for alleged noncompliance with applicable Laws,
that would (in each case) materially impact CRL’s ability to deliver Drug
Product pursuant to this Agreement;

10.1.8 neither it nor any person who will perform any of the Manufacturing
Activities for Client (a) has been debarred or subject to temporary denial of
approval pursuant to 21 U.S.C. § 335a, or excluded, suspended, declared
ineligible under other Applicable Laws, including, but not limited to, 42 U.S.C.
§ 1320a-7, and (b) to  its knowledge, is not under consideration to be excluded,
suspended, declared ineligible, or debarred or subject to temporary denial of
approval, and CRL will not utilize any debarred individual or debarred entity in
the performance of any Manufacturing Activities at any time during the term of
this Agreement;



27

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



10.1.9 (a) CRL has and shall maintain all federal, state and local licenses or
registrations necessary to the manufacture and supply of the Drug Product
(including, but not limited to the lawful handling, storage, dispensing and
shipping of pharmaceutical products),(b) each such license or registration is
valid and in full force and effect, (c) there is no pending or threatened
suspension, revocation or cancellation of any such license or registration, and
(d) there is no basis for believing any such license or registration will not be
renewable upon expiration;

10.1.10 the Drug Product delivered to Client will be free and clear of all liens
and encumbrances; and

10.1.11 CRL shall notify Client promptly of any breach of the representations,
warranties or covenants set forth in this Section 9.1, including without
limitation, of any denial, revocation or suspension of, or any adverse action
taken against, any required license or registration, or any material changes in
such license or registration, that would limit the ability of CRL to perform its
obligations under this Agreement.

10.2 Mutual Representations and Warranties. Client and CRL each represents and
warrants to the other as of the Effective Date that:

10.2.1 it has full corporate right, power and authority to enter into this
Agreement and to perform its respective obligations under this Agreement;

10.2.2 the execution and delivery of this Agreement by such Party and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations existing as of the
Effective Date and applicable to such Party and (b) do not conflict with,
violate, breach or constitute a default under, and are not prohibited or
materially restricted by, any contractual obligations of such Party or any of
its Affiliates existing as of the Effective Date; and

10.2.3 such Party is duly authorized, by all requisite corporate action, to
execute and deliver this Agreement and the execution, delivery and performance
of this Agreement by such Party does not require any shareholder action or
approval or the approval or consent of any Third Party, and the Person executing
this Agreement on behalf of such Party is duly authorized to do so by all
requisite corporate action.

9.2.4neither Party’s performance of its obligations under this Agreement and the
use of any Intellectual Property Rights, Materials, or Compound owned or
controlled by it in the performance of this Agreement will not infringe or
misappropriate any patent, trade secret or other proprietary or Intellectual
Property Right or other proprietary right of any Third Party, and that at the
time of its execution of this Agreement there is no threatened litigation with
respect to any of the foregoing and each Party shall promptly notify the other
Party should it become aware of any claims alleging such infringement or
misappropriation of any Third Party.

10.3 Disclaimer of Warranty. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY EXPRESS OR IMPLIED WARRANTIES

28

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



OR COVENANTS, STATUTORY OR OTHERWISE, CONCERNING THE DRUG PRODUCT. WITHOUT
LIMITING THE FOREGOING, NEITHER PARTY MAKES ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE REGARDING THE DRUG PRODUCT.
IN NO EVENT WILL CRL BE RESPONSIBLE FOR STABILITY OF THE DRUG PRODUCT
MANUFACTURED IN ACCORDANCE WITH THE SPECIFICATIONS.

ARTICLE 11  

INDEMNIFICATION AND INSURANCE

11.1 Indemnification by CRL. CRL hereby agrees to defend Client and their
respective Affiliates, directors, officers, employees, agents, successors and
assigns from and against any and all Claims of a Third Party and to indemnify
and hold Client and their respective Affiliates, directors, officers, employees,
agents, successors and assigns, harmless from and against any and all losses,
damages, costs, penalties, liabilities (including strict liabilities),
judgments, amounts paid in settlement, fines and expenses (including court costs
and reasonable fees of attorneys and other professionals) (individually and
collectively, the “Losses of Client”) arising out of or in connection with: (a)
the negligence or willful misconduct of CRL or any Person for whose actions or
omissions CRL is legally liable; (b) a breach by CRL of its representations,
warranties and/or covenants hereunder; or (c) any claim asserted by a Third
Party that CRL, in performing the services hereunder, has infringed or
misappropriated any proprietary or confidential information or intellectual
property rights of such Third Party, except as relate to any materials,
specifications or instructions provided to CRL by Client or its affiliates;
provided, however, that in all cases referred to in this Section 10.1, CRL shall
have no liability to Client for any Losses of Client to the extent that such
Losses of Client were caused by any item for which Client is required to
indemnify CRL pursuant to Section 10.2.

11.2 Indemnification by Client. Client hereby agrees to defend CRL and its
Affiliates and their respective directors, officers, employees, agents,
successors and assigns from and against any and all Claims of a Third Party and
to indemnify and hold CRL and its Affiliates and their respective directors,
officers, employees, agents, successors and assigns, harmless from and against
any and all losses, damages, costs, penalties, liabilities (including strict
liabilities), judgments, amounts paid in settlement, fines and expenses
(including court costs and reasonable fees of attorneys and other professionals)
(individually and collectively, the “Losses of CRL”) arising out of or in
connection with: (a) the negligence or willful misconduct of Client or any
Person for whose actions or omissions Client is legally liable; (b) a breach by
Client of its representations, warranties and/or covenants hereunder; (c)
injuries and/or death to humans resulting from the use of Compound provided by
Client to CRL for use in manufacturing the Drug Product; (d) the research,
development, manufacture, distribution, use, sales or other disposition by
Client, or any distributor, collaborator, customer, sublicensee, contractor,
subcontractor, representative or agent of Client, of the Drug Product, Product,
Compound or Client Confidential Information; or (e) patent infringement relating
to the Compound; provided, however, that in all cases referred to in this
Section 10.2, Client shall have no liability to CRL for

29

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



any Losses of CRL to the extent that such Losses of CRL were caused by any item
for which CRL is required to indemnify Client pursuant to Section 10.1.

11.3 Indemnification Procedure.

11.3.1 Notice. Each Party will notify promptly the other if it becomes aware of
a Claim (actual or potential) by any Third Party (a “Third Party Claim”) for
which indemnification may be sought by that Party and will give such information
with respect thereto as the other Party shall reasonably request. If any
proceeding (including any governmental investigation) is instituted involving
any Party for which such Party may seek an indemnity under Section 10.1 or 10.2,
as the case may be (the “Indemnified Party”), the Indemnified Party shall not
make any admission or statement concerning such Third Party Claim, but shall
promptly notify the other Party (the “Indemnifying Party”) orally and in writing
and the Indemnifying Party and Indemnified Party shall meet to discuss how to
respond to any Third Party Claims that are the subject matter of such
proceeding. The Indemnifying Party shall not be obligated to indemnify the
Indemnified Party to the extent any admission or statement made by the
Indemnified Party or any failure by such Party to notify the Indemnifying Party
of the claim materially prejudices the defense of such claim.

11.3.2 Defense of Claim. If the Indemnifying Party elects to defend or, if local
procedural rules or laws do not permit the same, elects to control the defense
of a Third Party Claim, it shall be entitled to do so provided it gives notice
to the Indemnified Party of its intention to do so within thirty (30) days after
the receipt of the written notice from the Indemnified Party of the potentially
indemnifiable Third Party Claim (the “Litigation Condition”); provided, that the
Indemnifying Party expressly agrees the Indemnifying Party shall be responsible
for satisfying and discharging any award made to the Third Party as a result of
such proceedings or settlement amount agreed with the Third Party in respect of
the Third Party Claim without prejudice to any provision in this Agreement or
right at law which will allow the Indemnifying Party subsequently to recover any
amount from the Indemnified Party to the extent the liability under such
settlement or award was attributable to the Indemnified Party. Subject to
compliance with the Litigation Condition, the Indemnifying Party shall retain
counsel reasonably acceptable to the Indemnified Party (such acceptance not to
be unreasonably withheld, refused, conditioned or delayed) to represent the
Indemnified Party and shall pay the fees and expenses of such counsel related to
such proceeding. In any such proceeding, the Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of the Indemnified Party. The Indemnified Party shall not
settle any claim for which it is seeking indemnification without the prior
consent of the Indemnifying Party which consent shall not be unreasonably
withheld, refused, conditioned or delayed. The Indemnified Party shall, if
requested by the Indemnifying Party, cooperate in all reasonable respects in the
defense of such claim that is being managed and/or controlled by the
Indemnifying Party. The Indemnifying Party shall not, without the written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld, refused, conditioned or delayed), effect any settlement of any pending
or threatened proceeding in which the Indemnified Party is, or based on the same
set of facts could have been, a party and indemnity could have been sought
hereunder by the Indemnified Party,

30

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



unless such settlement includes an unconditional release of the Indemnified
Party from all liability on claims that are the subject matter of such
proceeding. If the Litigation Condition is not met, then neither Party shall
have the right to control the defense of such Third Party Claim and the Parties
shall cooperate in and be consulted on the material aspects of such defense at
the each Party’s own expense; provided that if the Indemnifying Party does not
satisfy the Litigation Condition, the Indemnifying Party may at any subsequent
time during the pendency of the relevant Third Party Claim irrevocably elect, if
permitted by local procedural rules or laws, to defend and/or to control the
defense of the relevant Third Party Claim so long as the Indemnifying Party also
agrees to pay the reasonable fees and costs incurred by the Indemnified Party in
relation to the defense of such Third Party Claim from the inception of the
Third Party Claim until the date the Indemnifying Party assumes the defense or
control thereof.

11.4 Assumption of Defense. Notwithstanding anything to the contrary contained
herein, an Indemnified Party shall be entitled to assume the defense of any
Third Party Claim with respect to the Indemnified Party, upon written notice to
the Indemnifying Party pursuant to this Section 10.4, in which case the
Indemnifying Party shall be relieved of liability under Section 10.1 or 10.2, as
applicable, solely for such Third Party Claim and related Losses of Client or
Losses of CRL, as applicable.

11.5 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER OR ANY OF ITS AFFILIATES FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS
AFFILIATES, AND ANY PERSON IN PRIVITY WITH ANY OF THE FOREGOING, IN CONNECTION
WITH A BREACH OR ALLEGED BREACH OF THIS AGREEMENT. CRL’S LIABILITY UNDER THIS
AGREEMENT, REGARDLESS OF THE FORM OF ACTION, SHALL NOT EXCEED [***], PROVIDED
THAT THE FOREGOING SHALL NOT LIMIT THE OBLIGATIONS OF EITHER PARTY TO INDEMNIFY
THE OTHER PARTY UNDER THIS ARTICLE 10 FROM AND AGAINST CLAIMS OF THIRD PARTIES,
OTHER THAN ANY PERSON IN PRIVITY WITH ANY PARTY OR CRL’S OBLIGATIONS OF
CONFIDENTIALTY AND INTELLECTUAL PROPERTY CONTAINED IN SECTION 8. 

11.6 Insurance. During the term of this Agreement and for a period of five (5)
years after its termination, each Party shall obtain and/or maintain,
respectively, at its sole cost and expense, liability insurance in amounts,
respectively, required by applicable Laws, but in no event less than [***]. Such
liability insurance shall insure against all liability, including personal
injury, physical injury, or property damage arising out of the manufacture,
sale, distribution, or marketing of the Drug Product. Each Party shall provide
written proof of the existence of such insurance to the other Party upon
request.



31

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



ARTICLE 12  

TERM AND TERMINATION

12.1 Term. Unless terminated sooner as permitted hereunder, this Agreement shall
commence on the Effective Date and shall expire on the third (3rd) anniversary
of the launch date of the Product, provided that unless Client gives written
notice at least six (6) months prior to the expiration of the initial term or
any renewal term, this Agreement shall continue for successive two (2) year
terms. 

12.2 Termination. This Agreement may be terminated by Client upon six (6) months
prior written notice to CRL in the event Client withdraws the Drug Product from
the market. In addition, this Agreement may be terminated upon the written
consent of both Parties, or upon the happening of one of the following events:

12.2.1 Termination by Client.  Following the initial three year term provided
for in Section 11.1, Client shall have the right to terminate this Agreement or
any Purchase Order hereunder for convenience upon one hundred eighty (180) days’
prior written notice.

12.2.2 Termination for Breach. Either Party may, without prejudice to any other
remedies available to it at law or in equity, terminate this Agreement in the
event that the other Party (as used in this subsection, the “Breaching Party”)
shall have materially breached or defaulted in the performance of any of its
obligations. The Breaching Party shall have sixty (60) days (thirty (30) days if
solely monetary defaults) after written notice thereof was provided to the
Breaching Party by the non-breaching Party to remedy such default. Any such
termination shall become effective at the end of such sixty (60)-day period (ten
(10) business day period if solely monetary defaults) unless the Breaching Party
has cured any such breach or default prior to the expiration of such sixty
(60)-day period (ten (10) business day period if solely monetary defaults).

12.2.3 Termination for Force Majeure Event. Notwithstanding anything to the
contrary contained in this Agreement, in the event a Force Majeure Event shall
have occurred and be continuing for ninety (90) consecutive days, either Party
shall be entitled to terminate this Agreement effective immediately upon written
notice to the Party suffering such Force Majeure Event; provided, that such
termination shall not be deemed a breach by the Party suffering such Force
Majeure Event.

12.3 Termination for Reasons of Insolvency or Termination of Business
Activities. Either Party shall be entitled to terminate this Agreement if the
other Party becomes insolvent or is the subject of a petition in bankruptcy
whether voluntary or involuntary or of any other proceeding under bankruptcy,
insolvency or similar laws, makes an assignment for the benefit of creditors, is
named in such a petition, or its property is subject to a suit for the
appointment of a receiver, or is dissolved or liquidated. Such termination right
may be exercised without the need for written notice within thirty (30) days
following the date as of which the Party entitled to terminate receives
knowledge of such insolvency or termination of business activities by the other
Party.



32

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



ARTICLE 13  

RIGHTS AND DUTIES UPON TERMINATION

13.1 Pending Purchase Orders. Except in cases of the termination of this
Agreement for a Force Majeure Event or as otherwise expressly set forth in this
Agreement, the termination of this Agreement shall not affect Purchase Orders
placed by Client and accepted by CRL at the time notice of termination is given
and until the time any such termination becomes effective.

13.2 Outstanding Payment. Payments of amounts owing to either Party under this
Agreement as of its expiration or termination shall be due and payable within
the later of (a) to the extent such amounts can be calculated and a fixed sum
determined at the time of expiration or termination of this Agreement,
forty-five (45) days after the date of such expiration or termination or (b) ten
(10) days after the date in which such amounts can be calculated and a fixed sum
determined. Notwithstanding anything to the contrary contained in this
Agreement, except when Client has terminated this Agreement as the result of
CRL’s breach pursuant to Section 12.2.1, Client shall (a) compensate CRL for all
services actually performed hereunder prior to termination of this Agreement or
any Purchase Order(s) and (b) reimburse CRL for all expenses reimbursable in a
Purchase Order actually incurred and any reimbursable commitments made by CRL in
connection with such Purchase Order that are not cancelable.

13.2.1 Return of Materials. Within thirty (30) days following the expiration or
termination of this Agreement, each Party shall destroy or return to the other
Party all tangible items bearing, containing or contained in any of the
Confidential Information of the other Party, and shall provide the other Party
written certification of such destruction or return. CRL shall also promptly (a)
return to Client or destroy, at Client’s election, all unused quantities of
Compound being held by CRL, and (b) transfer to Client or its designee all
materials ordered by CRL for Client and all Drug Product (including any
work-in-process), in each case at Client’s cost.

13.3 Accrued Rights; Surviving Obligations. Termination or expiration of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of any Party prior to such termination or
expiration. Such termination or expiration shall not relieve any Party from
obligations which are expressly or by implication intended to survive
termination or expiration of this Agreement and shall not affect or prejudice
any provision of this Agreement which is expressly or by implication provided to
come into effect on, or continue in effect after, such termination or
expiration.  Further, Sections 1, 3, 7, 9 (Confidentiality, IP), 10, 11, 12, 13,
14 will survive expiration or termination of this Agreement.

ARTICLE 14  

GENERAL PROVISIONS

14.1 Relationship of the Parties. Each Party shall bear its own costs incurred
in the performance of its obligations hereunder without charge or expense to the
other except as expressly provided in this Agreement. Neither Party shall have
any responsibility for the hiring, termination or compensation of the other
Party’s employees or for any employee benefits of such

33

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



employee. No employee or representative of a Party shall have any authority to
bind or obligate the other Party to this Agreement for any sum or in any manner
whatsoever, or to create or impose any contractual or other liability on the
other Party without such Party’s approval. For all purposes and notwithstanding
any other provision of this Agreement to the contrary, CRL’s legal relationship
under this Agreement to Client shall be that of independent contractor. This
Agreement is not a partnership agreement and nothing in this Agreement shall be
construed to establish a relationship of co-partners or joint ventures between
the Parties.

14.2 Covenant Not to Compete. CRL agrees that during the term of this Agreement
(whether on its own behalf or with or on behalf of any Person), and shall not
permit any of its Affiliates to, directly or indirectly:

14.2.1 carry on or be engaged, concerned, interested or in any way assist in the
development or manufacture of, consulting, validation, contract manufacturing or
any other services with respect to (a) any prescription or over the counter
formulation of the Drug Product, Compound or Product, or (b) any generic,
copycat versions, including Compounds or Products in the PARP inhibitor class,
of the Drug Product, Compound or Product, including any salts, hydrates,
polymorphs or anhydrous form thereof; or

14.2.2 sell, market, distribute or seek customers for or advertise any
prescription or over the counter formulation of Drug Product, Compound or
Product.

14.3 Force Majeure. The occurrence of an event which materially interferes with
the ability of a Party to perform its obligations or duties hereunder which is
not within the reasonable control of the Party affected or any of its
Affiliates, not due to malfeasance by such Party or its Affiliates, and which
could not with the exercise of due diligence have been avoided (each, a “Force
Majeure Event”), including an injunction, order or action by a Governmental
Authority, fire, strike, riot, civil commotion, act of God, or change in
applicable Laws, shall not excuse such Party from the performance of its
obligations or duties under this Agreement, but shall merely suspend such
performance during the continuation of the Force Majeure Event. The Party
prevented from performing its obligations or duties because of a Force Majeure
Event shall promptly notify the other Party of the occurrence and particulars of
such Force Majeure Event and shall provide the other Party, from time to time,
with its best estimate of the duration of such Force Majeure Event and with
notice of the termination thereof. The Party so affected shall use commercially
reasonable efforts to avoid or remove such causes of nonperformance as soon as
is reasonably practicable. Upon termination of the Force Majeure Event, the
performance of any suspended obligation or duty shall promptly recommence. The
Party subject to the Force Majeure Event shall not be liable to the other Party
or any Third Party for any direct, indirect, consequential, incidental, special,
punitive, exemplary or other damages arising out of or relating to the
suspension or termination of any of its obligations or duties under this
Agreement by reason of the occurrence of a Force Majeure Event, provided such
Party complies in all material respects with its obligations under this Section
13.4.

14.4 Governing Law. This Agreement shall be construed, and the respective rights
of the Parties determined, according to the substantive Law of the State of
Delaware notwithstanding

34

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



the provisions governing conflict of Laws to the contrary, except matters of
intellectual property Law which shall be determined in accordance with the
intellectual property Laws relevant to the intellectual property in question.
The UNCITRAL Convention for the International Sale of Goods, as well as any
other unified Law relating to the conclusion and implementation of contracts for
the international sale of goods, shall not apply.

14.5 Jurisdiction. Any legal action or proceeding with respect to this Agreement
shall be brought in the courts of the State of Delaware or of the United States
District Court for District of Delaware, and, by execution and delivery of this
Agreement; each Party hereby irrevocably accepts the exclusive jurisdiction of
the aforesaid courts. Each Party hereby further irrevocably waives any claim
that any such court lacks jurisdiction over it or to the laying of venue, and
agrees not to plead or claim, in any legal action or proceeding with respect to
this Agreement brought in any of the aforesaid courts, that any such court lacks
jurisdiction over it or any such action or proceeding has been brought in an
inconvenient forum.

14.6 Assignment. This Agreement may not be assigned by either Party without the
prior written consent of the other Party; provided, however, that either Party
may assign this Agreement, in whole or in part, to any of its Affiliates  and
such Party remains responsible for the performance of such Affiliate; and
provided further, that either Party may assign this Agreement to a successor to
all or substantially all of the assets or line of business to which this
Agreement relates whether by merger, sale of stock, sale of assets or other
similar transaction. No assignment will relieve either Party of the performance
of any accrued obligation that such Party may then have under this Agreement.
This Agreement shall be binding upon, and subject to the terms of the foregoing
sentence, inure to the benefit of the Parties hereto, their permitted
successors, legal representatives and assigns.

14.7 Notices. All notices hereunder must be in writing and will be deemed to
have been duly given only if delivered personally, by facsimile with
confirmation of receipt, by mail (first class, postage prepaid), or by overnight
delivery using a globally-recognized carrier, to the Parties at the following
addresses:

 

     Client:TESARO Bio GmbH

Poststrasse 6

6300 Zug, Switzerland 

Attention: Legal

 

With copy to:

TESARO, Inc.

1000 Winter Street, #3300

Waltham, MA 02451



Attention: General Counsel





35

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



 

 

     CRL:Charles River Laboratories Contract Manufacturing PA, LLC

3 Chelsea Parkway

Boothwyn, PA 19061

Facsimile: 610-485-5933

Attn: Nutan Gangrade, Managing Director   

 

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor. All notices shall be deemed
effective upon receipt by the addressee.

14.8 Severability. In the event of the invalidity of any provisions of this
Agreement or if this Agreement contains any gaps, the Parties agree that such
invalidity or gap shall not affect the validity of the remaining provisions of
this Agreement. The Parties will replace an invalid provision or fill any gap
with valid provisions which most closely approximate the purpose and economic
effect of the invalid provision or, in case of a gap, the Parties’ presumed
intentions. In the event that the terms and conditions of this Agreement are
materially altered as a result of the preceding sentences, the Parties shall
renegotiate the terms and conditions of this Agreement in order to resolve any
inequities. Nothing in this Agreement shall be interpreted so as to require
either Party to violate any applicable Laws.

14.9 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

14.10 Certain Conventions. Unless the context of this Agreement otherwise
requires: (a) words of any gender include each other gender, (b) words such as
“herein”, “hereof’, and “hereunder” refer to this Agreement as a whole and not
merely to the particular provision in which such words appear, (c) words using
the singular shall include the plural, and vice versa, and (d) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “but not limited to”, “without limitation”, “interalia”, “among other
things” or words of similar import.

14.11 Waiver; Remedies. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. Except as expressly set
forth in this Agreement, all rights and remedies available to a Party, whether
under this Agreement or afforded by Law or otherwise, will be cumulative and not
in the alternative to any other rights or remedies that may be available to such
Party.  The Parties acknowledge that monetary damages may not be sufficient to
remedy a breach by either Party of this Agreement and agree that the
non-breaching Party will be entitled to seek specific performance, injunctive
and/or other

36

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



equitable relief to prevent breaches of this Agreement and to specifically
enforce the provisions hereof in addition to any other remedies available at law
or in equity.

14.12 Entire Agreement. This Agreement (including the exhibits and schedules
hereto) constitute the entire agreement between the Parties, and supersede all
previous agreements and understandings between the Parties, whether written or
oral, with respect to the within subject matter. This Agreement may be altered,
amended or changed only by a writing making specific reference to this Agreement
and signed by duly authorized representatives of Client and CRL.

14.13 No License. Nothing in this Agreement shall be deemed to constitute the
grant of any license or other right in either Party, to or in respect of any
Drug Product, patent, trademark, Confidential Information, trade secret or other
data or any other intellectual property of the other Party, except as expressly
set forth herein.

14.14 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of either Party. No such Third Party shall obtain any right under any provision
of this Agreement or shall by reasons of any such provision make any Claim in
respect of any debt, liability or obligation (or otherwise) against either
Party.

14.15 Counterparts. This Agreement may be executed in any two counterparts, each
of which, when executed, shall be deemed to be an original and both of which
together shall constitute one and the same document; and such counterparts may
be delivered to the other Party by facsimile.

 

 

 

[Signature page follows]

 

 

 





37

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Client and CRL, by their duly authorized officers, have
executed this Agreement as of the Effective Date.

 

CLIENT:

TESARO Bio GmbH

 

 

By:_/s/ Orlando Oliveira__________________________

Name: Orlando Oliveira

Title: SVP & General Manager International



 

 

CRL:

Charles River Laboratories Contract Manufacturing PA, LLC

 

 

By:_/s/ Nutan Gangrade__________________________

Name: Nutan Gangrade, PhD

Title: Managing Director

 

 

 

 

 



38

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Schedule 1.62

DRUG PRODUCT SPECIFICATIONS

 

Storage: [***]

 

 

 

 

Test Attribute

Method

Acceptance Criteria

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 





39

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

 

Schedule 2.3

CURRENT APPROVED SUBCONTRACTORS

[***]



40

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Schedule 3.2

QUALITY AGREEMENT

 

See attached.



41

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Schedule 8.1

SUPPLY PRICE

 

 

 

Batches/year

[***] capsules

[***]

[***]

[***]

[***]

[***]

[***]

 

Assumptions:

[***] 

 

42

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------